ORDER
PER CURIAM.
Ronald Keith Sturm (Defendant) appeals the trial court’s judgment and sentence imposed after a jury trial finding Defendant guilty of stealing by coercion in violation of Section 570.030 RSMo Cum. Supp.1998. The trial court sentenced De*507fendant as a prior offender to seven years imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).